DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/2/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-19 and 21 stand rejected. Claims 1-19 and 21 are pending.

Response to Arguments
Applicant’s response to the Double Patent Rejection on Pg8 Section 3 is acknowledged. Claims remain rejected under the Double Patenting Rejection below.

Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. Applicant argues on Pg 9 Section 5 – that “the Offices’ interpretation does not accurately reflect the full scope of the claims as defined by Applicant’s specification.” The Examiner respectfully disagrees, and notes that the Claim Interpretation section below cites the entire sentence within Pr23 of “Flow valve 116 may be configured detect changes in water pressure or to detect water flow in some other way.” (emphasis added). This indicates that the claims may be interpreted in some other way other than a water pressure, and not solely limiting the claim interpretation to a water pressure change. As previously indicated, the rejection provided has embodied a scope of Applicant’s claims that has been provided by Applicant’s own original disclosure. 

Applicant’s arguments on Pg 10 section a “Unlike the Office’s contention, the application has a single inventor” have been fully considered and are persuasive.  The passage indicating joint inventors has been withdrawn.

Applicant further argues on Pg10 Section b that “Hui does not teach or suggest an electronic control signal by way of a triggering line that remotely triggers the pump....” and refers to sub-arguments i-iv. 
“i. Hui does not disclose or suggest a flow valve electronically coupled to the pump.” The Examiner respectfully disagrees. The claims indicate a flow valve, which is a flow control device that controls the volume flow within a pneumatic system. Additionally, the claims indicate the flow valve is configured to sense the flow of water, and in response to sensing transmit an electronic signal. Hui’s system that indicates a reed switch that senses the flow of a fluid through the system and responds accordingly by activating the chlorinator as appropriate (Pr. 49, 50). Thus, Hui’s claimed apparatus is configured to perform the same claimed function as Applicant’s claimed flow valve. As previously indicated, Hui indicates the chlorinator (a pump) is activated via the reed switch, by sending a signal and activates the chlorinator. Hui’s device module is electrical and further should stay dry to ensure longevity of the module and sensor (Pr. 50). 
“ii. Hui does not disclose or suggest that the flow valve generate and transmit to the pump an electronic control signal by way of an electronic triggering line.” The Examiner respectfully disagrees. As indicated in section i above, Hui discloses a device that senses the flow of water and responds accordingly by activating the chlorinator as appropriate. Additionally, the device is adjusting the volume flow within the system by activating the chlorinator when appropriate.
“iii. Hui does not disclose or suggest that the flow valve remotely triggers the pump to inject the chlorinating substance into the unit of piping.”
“iv. The Office's arguments based on Hui are incorrect and mischaracterize Applicant's statements.” As indicated in sections i-iii above, the Examiner has addressed how Hui is considered to meet the claimed limitation of the flow valve that is sensing a flow of water while generating and transmitting an electronic control signal to trigger a pump to chlorinate the fluid.

Applicant argues on Pg 15 section c that, “The Office's motivation to combine Fike and Hui is improper because Fike alone achieves the general goal of dispersing chlorine within bounded levels without the need for Hui” and further on Pg16 section d that “The Office's motivation to combine Fike and Hui is improper because combining Hui with Fike would be redundant and superfluous.” The Examiner respectfully disagrees, and notes that the rejection has been modified to indicate that the combination of Fike and Hui would be motivated to combine the references in order to further utilize an electronic signal that powers both the pump or solenoid valve for passing water through the system to control the application or stop of voltage of the (See Takashi Pr. 47).

Applicant further argues on Pg 17 section e, that “motivation to combine Fike and Hui is improper because combining Fike with Hui as proposed by the Office would render Fike unsatisfactory for its intended purpose and change Fike’s principle of operation.” 
In response to applicant's argument that combining Fike and Hui is improper as it would render Fike unsatisfactory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
However, the Examiner notes that the current rejection of record has been modified to further indicate that the combination of Fike and Hui would be motivated to combine the references in order to further utilize an electronic signal that powers both the pump or solenoid valve for passing water through the system to control the application or stop of voltage of the (See Takashi Pr. 47).

Applicant argues on Pg 19 section 7 that claim 4 contains, “First, in claim 4, the untreated water is supplied to the contact reservoir, but in Just the backwash hose 30 provides water to the de-chlorinator 40. Second, in claim 4, the water in question is clearly recited as being untreated by chlorine. In Just, the backwash hose 30 draws water from a pool filter, which would have at least some chlorine treatment.” The Examiner respectfully disagrees. Firstly, the Examiner notes that the claim utilizes comprising language, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thus, the claim does not preclude any elements in-between the water supply and the contact reservoir, as the claim does not indicate that the water is supplied directly to the contact reservoir. Secondly, the claim does not indicate that the water may not have some chlorine treatment within the water supply.	

Applicant argues on Pg 21 section 8 that claim 9 does not contain the amended features. The Examiner notes that the combination has been modified to meet the newly amended claim limitations.

Applicant argues on Pg 22 section 9 that claim 21 contains impermissible hindsight. The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, since the combination that discloses the flow valve that performs the same functions as the claimed “sense a flow of water through the system of piping; and in response to sensing the flow, generate and transmit to the pump an electronic control signal by way of an electronic triggering line that remotely triggers the pump to inject the chlorinating substance into the unit of piping”
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treated organic material is less likely to have a deleterious impact on de-chlorinators than flow vales…positioning the flow valve downstream from the de-chlorinator is one factor that can improve performance of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 21 merely indicates a positioning of the flow valve, but has not recited any particular functional language that may further distinguish the claimed apparatus’s general structure. 

Response to Amendment
Claim Interpretation
The Examiner notes that the claim indicates “a flow valve…configured to: sense a flow through the system of piping…” Meanwhile, Applicant’s specification par. [23] further indicates “Flow valve 116 may be configured detect changes in water pressure or to detect water flow in some other way.” For the purpose of compact prosecution, the Examiner interprets detecting changes in water pressure as a suitable means to meet the claimed limitation of “sense a flow”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fike et al. (US2012/0285897; hereinafter “Fike”) in view of Hui (US 2011/0047690) and Takashi (FOR JP2000239874A; machine translation has been provided and claim mapped to).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 5, and 10; Fike discloses a system comprising: 
A) a pump, coupled to a unit of piping within a system of piping, configured to inject a chlorinating substance into the unit of piping when remotely triggered (See Fike Fig. 4, par. [31, 45]; chlorine pump 18 connected to line 128 is further fluidically connected to sensor probe 54 that signals to control panel 26 which actuates chlorine pump 18 to inject a specified amount of chlorine); 
B) a contact reservoir, coupled to the unit of piping, configured to receive raw water and the chlorinating substance, and to combine the raw water and the chlorinating substance to produce a solution therefrom (See Fike Fig. 4, par. [33-34, 44]; tank 32 connects to the line 128, and receives the chlorinating substance with the water).
Fike’s system is an apparatus for automatically adding a selective amount of chlorine and/or minerals to the fluid (See Fike abstract)
Hui is related to the prior art by further indicating an adapter utilized in automating the addition of chlorine by activating a device in response to the flow of water (See Hui abstract, par. [3-4]). Hui further discloses C) a flow valve that may be disposed within the system of piping and electronically coupled to the pump (See Hui Fig. 5, par. [49]; water enters device module 50 through opening 70, and senses the movement of water), configured to: D) sense a flow of water through the system of piping (See Hui par. [45, 49, 51], claim 8; device module 50 has a sensor for detecting the movement of the flow switch. Reed switch 62 senses the movement of the magnet and responds accordingly activating the chlorinator as appropriate, i.e. sensing movement of water with via pressure. Applicant’s original disclosure also par. [23] indicates that the flow valve detects the changes in water pressure as the method of sensing a flow.); and E) in response to sensing the flow, generate and transmit to the pump an electronic control signal by way of a triggering line that remotely triggers the pump to inject the chlorinating substance into the unit of piping (See Hui par. [45, 49, 51]; upon sensing movement via pressure, the sensor transmits the appropriate signals, and responds accordingly activating the chlorinator appropriately).
Takashi relates to the prior art by disclosing a water treatment apparatus that electrolyzes water containing a small amount of chlorine ions to economically generate residual chlorine (See Takashi Pr. 1). The apparatus further indicates that power or an electric signal can be supplied to the in-line chlorine generation electrolysis apparatus at the same time as supplying power to a pump or solenoid valve for passing water through the in-line chlorine generation electrolysis apparatus to control application or stop of voltage (See Takashi Pr. 47). In other words, there is an electronic control signal that is supplied via an electric signal.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fike’s apparatus for maintaining potable water with a suitable amount of a chlorinating substance with Hui’s utilization of an adapter that detects the water flow through the housing (i.e. sense the flow through the system) (See Hui par. [45, 49, 51], claim 8; device module 50 has a sensor for detecting the movement of the flow switch. Reed switch 62 senses the movement of the magnet and responds accordingly activating the chlorinator as appropriate, i.e. sensing movement of water with via pressure. Applicant’s original disclosure also par. [23] indicates that the flow valve detects the changes in water pressure as the method of sensing a flow.), and generates/activates another device in response to the flow (See Takashi Pr. 47); since (1) each of the claimed elements not disclosed in Fike are disclosed in Hui, (2) one of ordinary skill in the art could have identified Hui’s device as a suitable device at the time the invention was made, and (3) one of ordinary skill in the art at the time the invention was made would have recognized that the capabilities or functions of the combination were predictable in providing the expected result of a system that automates the dispersion of chlorine into a system by sensing the flow of water. Furthermore, utilizing the electronic signal that powers both the pump or solenoid valve for passing water through the system will allow the apparatus to control the application or stop of voltage (See Takashi Pr. 47).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 5: The system of claim 1, wherein the pump is further configured to draw the chlorinating substance from a chlorinating substance reservoir (See Fike Fig. 4, par. [31, 45]; chlorine tank 20).
Claim 10: The system of claim 1, wherein the pump is connected by the unit of piping to the contact reservoir, and wherein the contact reservoir is connected by a second unit of piping to the flow valve (See combination supra. See Fike Fig. 4; line 128 connects to the pump 18 and tank 32. The combination indicates that a flow valve would be utilized in order to regulate the addition of chlorine.).

Claims 2-4, 13-14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 1 above, and further in view of JUST (US Pub No. 2011/0094949 A1).
Applicant’s claims are toward a system.
Regarding claims 2-4, 13-14, and 21; the combination of Fike, Hui, and Takashi discloses the system of claim 1 (See combination supra). The combination does not disclose further comprising: a de-chlorinator configured to receive the solution from the contact reservoir, and configured to separate the chlorinating substance from the solution to provide treated water.
However, the combination indicates that a de-chlorinator may be utilized to make the chlorine inactive (See Fike par. [59])
JUST is in the field of dechlorinating a stream of water that is to be removed from a given location, because excess chlorine in a stream can create environmental damage (See JUST par. [0003]). JUST discloses a de-chlorinator that receives water (See JUST Figure 1 item 10/40/42, par. [0069]; dechlorinator 40 receives water from reservoir 10 via pipe 42), and dechlorinates the stream (See JUST par. [0072], Figure 3B item 60; dechlorinating tablets).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s chlorinating system with JUST’s dechlorinating apparatus, in order to remove any excess chlorine in the liquid stream (i.e. treating the stream by performing a treatment on the stream), since JUST indicates that a large chlorine build up can create environmental damage (See JUST par. [0003]; Furthermore, the water prior to entering the dechlorinator is considered untreated, as it has not yet been treated with the most recent chlorinated fluid.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The system of claim 2, wherein the flow valve is coupled to the de-chlorinator (See combination supra, the newly modified prior art would utilize a de-chlorinator that may be hooked up to a flow valve in order to further automate the de-chlorination process).
Claim 4: The system of claim 2, wherein water received by the contact reservoir is drawn from an untreated water supply (See JUST Figure 1; water leaves dechlorinator 40 from line 30.).
Claim 13: The system of claim 1, wherein the chlorinating substance is an oxidizing agent (See Fike par. [46]; chlorinating tank 32 may hold chlorine. Halogens are oxidizing agents).
Claim 14: The system of claim 1, wherein the flow valve is configured to sense the flow by detecting a change in pressure of the solution at the flow valve (See Hui par. [45, 49, and 51], claim 8; sensing movement of water with via pressure.).
Claim 21: The system of claim 2 (See combination supra). 
The combination however, does not disclose wherein the flow valve is positioned downstream from the de-chlorinator, and wherein the treated water passes through the flow valve.
The combination does however, indicate that a de-chlorinator may be utilized to make the chlorine inactive (See Fike par. [59]).
JUST is in the field of dechlorinating a stream of water that is to be removed from a given location, because excess chlorine in a stream can create environmental damage (See JUST par. [0003]), and further indicates that equipment may be connected to the water flow path (See JUST par. [66]). JUST also discloses a de-chlorinator that receives water (See JUST Figure 1 item 10/40/42, par. [0069]; dechlorinator 40 receives water from reservoir 10 via pipe 42), and dechlorinates the stream (See JUST par. [0072], Figure 3B item 60; dechlorinating tablets).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s chlorinating system to have the flow valve positioned downstream from the de-chlorinator having the fluid leaving the de-chlorinator pass through the flow valve (i.e. claim 21 wherein the flow of the treated water passes through the flow valve), since Fike indicates that a de-chlorinator may be utilized with the system to make chlorine inactive (See Fike par. [59]), while JUST also indicates that the de-chlorinator equipment de-chlorinates a stream and may be connected to the water flow path (See JUST par. [66, 72]), and that shifting the position of the de-chlorinator would have provided the expected and predictable results of a stream being dechlorinated, after it has been chlorinated. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.

Claims 6-8 are rejected under 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 1 above, and further in view of Sakata et al. (US Pub No. 2005/0218054 A1; hereinafter “Sakata”).
Applicant’s claims are toward a system.
Regarding claims 6-8; the combination of Fike, Hui, and Takashi discloses the system of claim 1 (See combination supra). The combination does not disclose further comprising: a static mixer configured to combine the raw water and the chlorinating substance prior to the raw water entering the contact reservoir.
Sakata discloses utilizing a static mixer, integrated with the contact reservoir, configured to combine the untreated water and the injected chlorinating substance (See Sakata Fig. 1/2, par. [0122 0127]; mixer 4 is integrated with the contact reservoir 8 via the flow lines.). Sakata’s static mixer contains alternating blade bodies in order to produce a substantially turbulent flow in the water (See Sakata par. [37, 127]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to incorporate a static mixer of Sakata, because static mixers can be varied an utilized as a mixer-injector as well as the static mixers may produce a substantially turbulent flow in the water (See Sakata par. [0127]), which will create a more thorough mixture. Furthermore, the utilization of a static mixer provides a mixer that is capable of accomplishing proper mixing at a low cost, a flow rate regulator capable of stably restricting the flow rate even if the flow rate is very low (See Sakata par. [20]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 6, wherein the static mixer is integrated with the contact reservoir (See Sakata Fig. 1/2, par. [0122 0127]; mixer 4 is integrated with the contact reservoir 8 via the flow lines.).
Claim 8: The system of claim 7, wherein the pump is also integrated with the contact reservoir (See Fike Fig. 4; pump 18 is integrated with the water tank 32).

Claim 9 is rejected under 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 1 above, and further in view of Dunlop et al. (US2005/0269259; hereinafter “Dunlop”) and Sakata et al. (US Pub No. 2005/0218054 A1; hereinafter “Sakata”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 9; the combination of Fike, Hui, and Takashi discloses the system of claim 1 (See combination supra), where further comprising: combining the raw water and the chlorinating substance while the raw water is in the contact reservoir, and wherein the contact reservoir is a tank (See Fike Fig. 4, par. [33-34, 44]; tank 32 connects to the line 128, and receives the chlorinating substance with the water). 
The combination does not disclose a static mixer that is located within the contact reservoir and that the tank contains a centrifuge-like spin-down operation that separates organic substances from the solution.
Dunlop relates to the prior art by providing utilizing a static mixer (See Dunlop Fig. 1, par. 36, 41, 43], claim 18). Dunlop further indicates that the static mixers 108 are utilized are positioned within the chamber of the tank (See Dunlop claim 18). Dunlop also indicates utilizing a centrifuge as a means to separate out the solids from the reaction mixture (e.g. separating algae from the reaction mixture) so that the remaining remediated water is withdrawn (See Dunlop Pr. 38, 8; utilizing a centrifuge as a means to separate out the removed algae (solids) so that the remaining, now remediated, water is withdrawn).
Sakata relates to the prior art by disclosing an apparatus for sterilizing water by adding a chlorine-based solution through a mixer to treat the water (See Sakata abstract, par. [53, 57, 59-60, 64, 67, 109, 122-127], Fig. 1; mixer 5 may be a static mixer). Sakata indicates that the chlorine-based solution mixer is provided at any position downstream of the chlorine-based solution feeder to mix the chlorine-based solution (See Sakata abstract, par. [53, 57, 59-60, 64, 67, 109, 122-127], Fig. 1; mixer 5 may be a static mixer and is located downstream of chlorine based solution tank 3 and chlorine based solution 31). The static mixer is utilized to operate stably, and produce a substantially turbulent flow to satisfactorily and fully mix the components flowing through the static mixer (See Sakata par. [40-41, 67]), while also accomplishing proper mixing at a low cost (See Sakata par. [20]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to incorporate a Dunlop’s utilization of a static mixer and further a centrifuge-like spin-down operation (See Dunlop Fig. 1; par. [8, 36, 38, 41, 43], claim 18), that may further be positioned within the chamber of the tank, since Sakata indicates that the utilization of a static mixer can operate stably, produce a substantially turbulent flow to satisfactorily and fully mix the components flowing through the static mixer (See Sakata par. [40-41, 67]), and also accomplishing proper mixing at a low cost (See Sakata par. [20]). 
Alternatively, it would have been obvious to further incorporate the static mixer within the tank, since, Sakata indicates that the location of a static mixer may be provided at any position downstream of the solution and the feeder (See Sakata abstract, par. [53, 57, 59-60, 64, 67, 109, 122-127], Fig. 1; mixer 5 may be a static mixer and is located downstream of chlorine based solution tank 3 and chlorine based solution 31), instead of outside of the tank in order to adequately produce a substantially turbulent flow to satisfactorily and fully mix the components flowing through the static mixer (See Sakata par. [40-41, 67]), (See Sakata par. [20]), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 11 is rejected under 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 10 above, and further in view of Hellman (US4,687,574; hereinafter “Hellman).
Applicant’s claims are directed toward an apparatus.
Regarding claim 11; the combination of Fike, Hui, and Takashi discloses the system of claim 10 (See combination supra). The combination does not disclose further comprising: a flow head coupled to the contact reservoir, wherein the flow head comprises an input port and an output port, wherein the input port is coupled to the unit of piping, and wherein the output port is coupled to the second unit of piping.
However, Hellman discloses a water treatment system that utilizes chlorine (See Hellman C5L22-23). Hellman further indicates that a liquid from a tank is fed via a constant flow head device, which is adjustable as to the rate of flow (See Hellman C2L57-58). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s water tank with Hellman’s utilization of a flow head that connects the combination’s water tank with the flow head and further connects to the chlorine pump, in order to control and adjust the rate of flow that enters the tank (See Hellman C2L57-58; fluid entering and leaving a flow head will have an inlet and outlet component.). 

Claim 12 is rejected under 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 1 above, and further in view of Lenntech (NPL Lenntech – Disinfectants Hydrogen peroxide).
Applicant’s claims are directed toward an apparatus.
Regarding claim 12; the combination of Fike, Hui, and Takashi discloses the system of claim 1 (See combination supra). The combination does not disclose wherein the chlorinating substance is hydrogen peroxide.
However, the combination indicates utilizing chlorine (See Fike par. [3, 45]; chlorine dosing pump 18 and tank 20). Chlorine, when added to a stream, is utilized as an oxidizing agent in order to purify a fluid. 
Lenntech discloses the utilization of hydrogen peroxide as an oxidizer. Lenntech notes that hydrogen peroxide is a strong oxidizer, and more powerful than chlorine (Cl2), chlorine dioxide (ClO2) (See Lenntech Pg1 “Can hydrogen peroxide be used as an oxidizer?”). Hydrogen peroxide also does not produce residues or gasses. Safety depends on the applied concentration, because hydrogen peroxide is completely water soluble (See Lenntech Pg2 “What are the advantages and disadvantages of hydrogen peroxide use?”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s oxidizing agent of chlorine with Lenntech’s utilization of hydrogen peroxide as the chlorinating agent to purify a fluid, since Lenntech indicates that hydrogen peroxide is a more powerful oxidizer than chlorine (Cl2), chlorine dioxide (ClO2) (See Lenntech Pg1 “Can hydrogen peroxide be used as an oxidizer?”). Hydrogen peroxide is also does not produce residues or gasses. Safety depends on the applied concentration, because hydrogen peroxide is completely water soluble (See Lenntech Pg2 “What are the advantages and disadvantages of hydrogen peroxide use?”). Both features being important elements to water purification and production.

Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fike et al. (US2012/0285897; hereinafter “Fike”) in view of Hui (US 2011/0047690) and Takashi (FOR JP2000239874A; machine translation has been provided and claim mapped to).
Applicant’s claims are directed toward a method.
Regarding claims 15, 19; Fike discloses a method comprising: 
C) receiving, by a contact reservoir, raw water and the chlorinating substance from the unit of piping (See Fike Fig. 4, par. [31, 45]; chlorine pump 18 connected to line 128 is further fluidically connected to sensor probe 54 that signals to control panel 26 which actuates chlorine pump 18 to inject a specified amount of chlorine)
D) combining, by the contact reservoir, the raw water and chlorinating substance to produce a solution therefrom (See Fike Fig. 4, par. [33-34, 44]; tank 32 connects to the line 128, and receives the chlorinating substance with the water).
Fike does not disclose A) sensing, by a flow valve, a flow of water through a system of piping; B) in response to sensing the flow, generating and transmitting to a pump an electronic control signal by way of an electronic triggering line that remotely triggers the pump to inject a chlorinating substance into a unit of piping, wherein the unit of piping is disposed within the system of piping. Fike’s system is an apparatus for automatically adding a selective amount of chlorine and/or minerals to the fluid (See Fike abstract).
Hui is related to the prior art by further indicating an adapter utilized in automating the addition of chlorine by activating a device in response to the flow of water (See Hui abstract, par. [3-4]). Hui further discloses a flow valve, coupled to the contact reservoir and electronically coupled to the pump (See Hui Fig. 5, par. [49]; water enters device module 50 through opening 70, and senses the movement of water), configured to: A) sensing, by a flow valve, a flow of water through a system of piping (See Hui par. [45, 49, 51], claim 8; device module 50 has a sensor for detecting the movement of the flow switch. Reed switch 62 senses the movement of the magnet and responds accordingly activating the chlorinator as appropriate, i.e. sensing movement of water with via pressure. Applicant’s original disclosure par. [23] indicates that the flow valve detects the changes in water pressure as the method of sensing a flow); and B) in response to sensing the flow, generating and transmitting to a pump an electronic control signal by way of an electronic triggering line that remotely triggers the pump to inject a chlorinating substance into a unit of piping, wherein the unit of piping is disposed within the system of piping (See Hui par. [45, 49, 51]; upon sensing movement via pressure, the sensor transmits the appropriate signals, and responds accordingly activating the chlorinator appropriately).
Takashi relates to the prior art by disclosing a water treatment apparatus that electrolyzes water containing a small amount of chlorine ions to economically generate residual chlorine (See Takashi Pr. 1). The apparatus further indicates that power or an electric signal can be supplied to the in-line chlorine generation electrolysis apparatus at the same time as supplying power to a pump or solenoid valve for passing water through the in-line chlorine generation electrolysis apparatus to control application or stop of (See Takashi Pr. 47). In other words, there is an electronic control signal that is supplied via an electric signal.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fike’s apparatus for maintaining potable water with a suitable amount of a chlorinating substance with Hui’s utilization of an adapter that detects the water flow through the housing (i.e. sense the flow through the system) (See Hui par. [45, 49, 51], claim 8; device module 50 has a sensor for detecting the movement of the flow switch. Reed switch 62 senses the movement of the magnet and responds accordingly activating the chlorinator as appropriate, i.e. sensing movement of water with via pressure. Applicant’s original disclosure also par. [23] indicates that the flow valve detects the changes in water pressure as the method of sensing a flow.), and generates/activates another device in response to the flow of water via an electronic signal (See Takashi Pr. 47); since (1) each of the claimed elements not disclosed in Fike are disclosed in Hui, (2) one of ordinary skill in the art could have identified Hui’s device as a suitable device at the time the invention was made, and (3) one of ordinary skill in the art at the time the invention was made would have recognized that the capabilities or functions of the combination were predictable in providing an the expected result of a system that automates the dispersion of chlorine into a system by sensing the flow of water. Furthermore, utilizing the electronic signal that powers both the pump or solenoid valve for passing water through the system will allow the apparatus to control the application or stop of voltage (See Takashi Pr. 47).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 19: The method of claim 15, wherein the pump is connected by a first unit of piping to the contact reservoir, and wherein the contact reservoir is connected by a second unit of piping to the flow valve (See combination supra. See Fike Fig. 4; line 128 connects to the pump 18 and tank 32. The combination indicates that a flow valve would be utilized in order to regulate the addition of chlorine.).

Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 15 above, and further in view of JUST (US Pub No. 2011/0094949 A1).
Applicant’s claims are toward a method.
Regarding claim 16; the combination of Fike, Hui, and Takashi discloses the method of claim 15 (See combination supra). The combination does not disclose further comprising: receiving the solution from the contact reservoir; and separating the chlorinating substance from the solution.
However, the combination indicates that a de-chlorinator may be utilized to make the chlorine inactive (See Fike par. [59]).
JUST is in the field of dechlorinating a stream of water that is to be removed from a given location, because excess chlorine in a stream can create environmental damage (See JUST par. [0003]). JUST discloses a de-chlorinator that receives water (See JUST Figure 1 item 10/40/42, par. [0069]; dechlorinator 40 receives water from reservoir 10 via pipe 42), and dechlorinates the stream (See JUST par. [0072], Figure 3B item 60; dechlorinating tablets).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s chlorinating system with JUST’s dechlorinating apparatus, added after the chlorinating system, in order to remove any excess chlorine in the liquid stream, since JUST indicates that a large chlorine build up can create environmental damage (See JUST par. [0003]).

Claims 17-18 are rejected under 103(a) as being unpatentable over Fike, Hui, and Takashi, as applied to claim 15 above, and further in view of Sakata et al. (US Pub No. 2005/0218054 A1; hereinafter “Sakata”).
Applicant’s claims are toward a method.
Regarding claims 17-18; the combination of Fike, Hui, and Takashi discloses the method of claim 15 (See combination supra). The combination does not disclose wherein a static mixer is configured to combine the raw water and the chlorinating substance.
Sakata discloses utilizing a static mixer, integrated with the contact reservoir, configured to combine the untreated water and the injected chlorinating substance (See Sakata Fig. 1/2, par. [0122 0127]; mixer 4 is integrated with the contact reservoir 8 via the flow lines.). Sakata’s static mixer contains alternating blade bodies in order to produce a substantially turbulent flow in the water (See Sakata par. [37, 127]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to incorporate a static mixer of Sakata, because static mixers can be varied an utilized as a mixer-injector as well as the static mixers may produce a substantially turbulent flow in the water (See Sakata par. [0127]), which will create a more thorough mixture. Furthermore, the utilization of a static mixer provides a mixer that is capable of accomplishing proper mixing at a low cost, a flow rate regulator capable of stably restricting the flow rate even if the flow rate is very low (See Sakata par. [20]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 18: The method of claim 17, wherein the static mixer is integrated with the contact reservoir (See Sakata Fig. 1/2, par. [0122 0127]; mixer 4 is integrated with the contact reservoir 8 via the flow lines.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-15 of U.S. Patent No. 10,501,348 (hereinafter “’348’”. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the instant application recites a system comprising: 
A) a pump, coupled to a unit of piping, configured to inject a chlorinating substance into the unit of piping when remotely triggered (See ‘348 claim 1; a unit of piping configured to connect to a source of untreated water, wherein the untreated water is pressurized. a pump, in fluid communication with the unit of piping); 
B) a contact reservoir, coupled to the unit of piping, configured to receive raw water and the chlorinating substance therefrom, and to combine the water and the chlorinating substance to produce a solution therefrom (See ‘348 claim 1; a contact reservoir, in downstream fluid communication with the unit of piping and the pump, configured to receive the untreated water and the chlorinating substance, and to combine the untreated water and chlorinating substance to produce chlorinated water therefrom); and 
C) a flow valve, coupled to the contact reservoir and electronically coupled to the pump (See ‘348 claim 1; the flow valve, in downstream fluid communication with the contact reservoir and electronically coupled to the pump)
D) sense a flow of the solution from the contact reservoir (See ‘348 claim 1; sense the flow through the flow valve); and 
E) in response to sensing the flow of the solution, generate and transmit to the pump an electronic control signal by way of a triggering line that remotely triggers the pump to inject the chlorinating substance into the unit of piping (See ‘348 claim 1; in response to sensing the flow, generate and transmit to the pump an electronic control signal by way of the triggering line that remotely triggers the pump to inject the chlorinating substance into the untreated water, which causes the flow of water through the flow valve to become chlorinated).
Claim 2 of the instant application is met by claim 2 of reference ‘348.
Claim 3 of the instant application is met by claim 3 of reference ‘348.
Claim 4 of the instant application is met by claim 4 of reference ‘348.
Claim 5 of the instant application is met by claim 5 of reference ‘348.
Claim 6 and 7 of the instant application is met by claim 6 of reference ‘348.
Claim 8 of the instant application is met by claim 7 of reference ‘348.
Claim 10 of the instant application is met by claim 8 of reference ‘348.
Claim 11 of the instant application is met by claim 9 of reference ‘348.
Claim 15 of the instant application is met by claim 10 of reference ‘348.
Claim 16 of the instant application is met by claim 11 of reference ‘348.
Claim 17 and 18 of the instant application is met by claim 14 of reference ‘348.
Claim 19 of the instant application is met by claim 15 of reference ‘348.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hutchinson (US5021619) – suitable flow valve Applicant has modeled after (as indicated in affidavit filed on 1/25/2021).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779